DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 02/18/2022 is acknowledged.  The traversal is on the ground(s) that group III share a technical feature.  This is not found persuasive because of the following reasons.
On page 6-7 of Remarks, Applicant asserts that the elements cited for Invention I overlap elements recited in Invention II (claims 15-17, for example), and the elements cited for Invention II overlap elements recited in Invention I (claims 4, 8, and 10, for example). 
However, claims 15 recites adjusting engine operation to minimize a torque of a first machine while maintaining engine power and wheel torque via a controller. Meanwhile, claims 4 and 8 recite increasing torque output while adjusting the speed of the engine to maintain power output. Claim 10 recites adjusting the speed of the engine to a speed that minimizes torque of the first machine. 

Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nomura (U.S Patent Publication No. 2011/0232980).

Regarding claim 1, Nomura teaches a method for operating a vehicle driveline, comprising: adjusting a speed of an engine via a controller from an optimal engine speed to a speed that is a function of a temperature of a first electric machine (Nomura [Fig. 2][Fig.5][Fig. 6] as illustrated in figure 2, the motor temperature increases as the motor speed decreases, wherein the speed is controlled based on the upper threshold of the temperature;  [0051] as illustrated in figures 5 and 6, if the motor temperature reaches the temperature starts reaching and exceeds the upper threshold value, the motor protection control unit starts the engine speed reducing control to reduce the engine speed along the upper threshold value).  

claim 2, Nomura teaches the method of claim 1, where the optimal engine speed is an engine speed at which engine fuel consumption is a lowest amount for an engine power request (Nomura [Fig. 4][0027] the engine control unit controls the engine speed and engine torque so as to bring the engine into an optimal fuel consumption state; [0040] when the engine speed is shifted along the engine optimal fuel consumption line, the total driving force (power) decreases from pw1 to pw2.  

Regarding claim 3, Nomura teaches the method of claim 1, where adjusting the speed of the engine includes reducing the speed of the engine (Nomura [0051] as illustrated in figures 5 and 6, if the motor temperature reaches the temperature starts reaching and exceeds the upper threshold value, the motor protection control unit starts the engine speed reducing control to reduce the engine speed along the upper threshold value) .  

Regarding claim 4, Nomura teaches the method of claim 1, further comprising increasing torque output of the engine while adjusting the speed of the engine so as to maintain engine power output when a requested engine power is constant (Nomura [Fig. 4][0040-0041] figure 4 illustrates that the engine torque increases and the engine speed decreases, the power output remains constant)

Regarding claim 5, Nomura teaches the method of claim 1, where the speed of the engine is adjusted via adjusting a speed of a second electric machine (Nomura [0017] of the Applicant’s specification teaches that the second electric machine may be used to provide electric current to charge battery or operate first electric machine, or alternatively be operated as motor to provide an output torque to shaft. Accordingly, Nomura teaches [0011-0012] that the speed of the engine is controlled via the motor protection control unit, wherein speed of the motor is adjusted and changed, and the engine 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Janson et al (U.S Patent No. 9,809,105; hereinafter “Janson”). 

claim 6, Nomura teaches the method of claim 5. Yet, Nomura does not teach where the first electric machine is directly coupled to a transaxle and where the second electric machine is directly coupled to a planetary gearset.  
	However, in the same field of endeavor, Janson does teach where the first electric machine is directly coupled to a transaxle and where the second electric machine is directly coupled to a planetary gearset (Janson [col. 3 lines 13-27][Fig. 1] illustrates a hybrid transaxle, wherein  the power is received from an internal combustion engine via input shaft. The input shaft is fixedly connected to the planetary gearset, which is axially located near the front of the transaxle. The ring gear of the planetary gear set is fixedly coupled to the rotor of generator (second electric machine), which is located at the back of the transaxle). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomura’s method of operating a vehicle which adjusts the engine speed as a function of a temperature of the machine by having the machine directly coupled to the transaxle and planetary gearset, as taught by Janson, for the purpose of reducing fuel consumption and permitting more efficient use of an engine (Janson [Background]). 

Regarding claim 7, the combination of Nomura and Janson teaches the method of claim 6. Janson further teaches where the planetary gearset is directly coupled to the transaxle (Janson [fig. 1] The input shaft is fixedly connected to the planetary gearset, which is axially located near the front of the transaxle, wherein [col. 1 lines 46-57] the hybrid transaxle includes a planetary gear set, which means they are directly coupled to one another. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomura’s method of operating a vehicle which adjusts the engine speed as a function of a temperature of the machine by having the planetary gearset directly 

Regarding claim 8, Nomura teaches a vehicle system, comprising: 
a first electric machine directly coupled to a second gearset (Nomura [0020] the motor (which propels the vehicle, therefore is an electric machine) is connected to a battery, and is also connected to variable speed change mechanism via the deceleration mechanism, which may be a planetary gear or the like);  
a controller including executable instructions stored in non-transitory memory that cause the controller to increase torque output of the engine and decrease speed of the engine to maintain a constant engine power output while a requested engine power output is constant (Nomura [Fig. 4][0040-0041] figure 4 illustrates that the engine torque increases and the engine speed decreases, the power output remains constant) and while a temperature of the first electric machine is above a temperature at which an optimal ]speed of the engine is reduced (Nomura [Fig. 2][0031-0034] figure 2 illustrates that the motor protection control unit detects the temperature of the motor, then detects the motor speed. The upper threshold is set based on the motor speed, and the upper threshold is set to be lower as the motor speed becomes higher. This means that the temperature of the electric machine is higher at reduced speed; [0051] as illustrated in figures 5 and 6, if the motor temperature reaches the temperature starts reaching and exceeds the upper threshold value, the motor protection control unit starts the engine speed reducing control to reduce the engine speed along the upper threshold value.  
	While Nomura does teach that the second electric motor is connected to the first and second electric machine, and the planetary gearset directly coupled to the second gearset ([0021] the second electric machine (battery) is connected to the motor, which is connected to the deceleration mechanism, which may be a planetary gear or the like; [Fig. 1] the planetary gear is directly coupled to 
However, in the same field of endeavor, Janson does teach a second electric machine directly coupled to a planetary gearset; and an engine directly coupled to the planetary gearset (Janson [col. 3 lines 13-27][Fig. 1] illustrates a hybrid transaxle, wherein  the power is received from an internal combustion engine via input shaft. The input shaft is fixedly connected to the planetary gearset, which is axially located near the front of the transaxle. The ring gear of the planetary gear set is fixedly coupled to the rotor of generator (second electric machine), which is located at the back of the transaxle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomura’s method of operating a vehicle which adjusts the engine speed as a function of a temperature of the machine by the second electric machine directly coupled to a planetary gearset, and an engine directly coupled to the planetary gearset, as taught by Janson, for the purpose of reducing fuel consumption and permitting more efficient use of an engine (Janson [Background]).


Claim 9 is rejected under the same rationale as claim 1. 

	
Regarding claim 11, the combination of Nomura and Janson teaches the vehicle system of claim 10, where the speed that minimizes torque of the first electric machine is based on a present engine power request and a maximum engine torque at a present engine speed (Nomura [0040] the throttle opening is adjusted so that the engine is in the optimal fuel consumption state. If the engine speed were to shift along the optimal fuel consumption line, the total driving force (power) would decrease. However, depending on the design of the engine, there may be a margin for increasing only the engine 

Regarding claim 12, the combination of Nomura and Janson teaches the vehicle system of claim 8, further comprising additional instructions that cause the controller to adjust a position of a throttle to increase torque output of the engine (Nomura [0027-0028] the engine control unit can control the throttle opening of the engine to adjust the engine speed and engine torque so as to bring the engine into an optimal fuel consumption state, wherein [0040-0041] the engine torque can be increased while reducing the engine speed, as needed). 

Claim 14 is rejected under the same rationale as claim 5. 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Janson, further in view of Kotani (U.S Publication No. 2008/0000700). 

Regarding claim 10, the combination of Nomura and Janson teaches the vehicle system of claim 8. While Nomura does teach the inverse relationship of engine speed and torque, the combination of Nomura and Janson does not teach further comprising adjusting a speed of the engine to a speed that minimizes torque of the first electric machine.
However, in the same field of endeavor, further comprising adjusting a speed of the engine to a speed that minimizes torque of the first electric machine (Kotani [0010] the control device increases/decreases an engine rotational speed in accordance with a decrease/increase in engine torque; [0015] in the case where the engine torque is decreased (minimized), if the engine rotational 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomura’s method of operating a vehicle which adjusts the engine speed as a function of a temperature of the machine by adjusting the engine speed to minimize the torque of the first electric machine, as taught by Kotani, for the purpose of achieving the lean limit operation of an engine while the consumption of electric power of a battery is effectively suppressed (Kotani [0002]). 

Regarding claim 13, the combination of Nomura and Janson teaches the vehicle system of claim 8, further comprising additional instructions that cause the controller to reduce torque of the first electric machine while maintaining wheel torque (Kotani [0015] as described above, in the case where the engine torque is decreased, if the engine rotational speed is increased in accordance with the decrease in the engine torque, the engine output can be maintained at a constant level. The drive wheel can be maintained at a constant state by increasing the engine rotational speed in accordance with the decrease in the engine torque).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomura’s method of operating a vehicle which adjusts the engine speed as a function of a temperature of the machine by reducing torque to maintain the wheel torque, as taught by Kotani, for the purpose of achieving the lean limit operation of an engine while the consumption of electric power of a battery is effectively suppressed (Kotani [0002]). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jensen et al. (U.S Patent Publication No. 2019/0283766) teaches a vehicle system that may generate a biased throttle command using motion plan data and the drivetrain bias data and apply the biased throttle command to a propulsion system of the vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665